Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the instant application: 
Claims 1-3, 5-13, 15-20 are pending in the instant application. 
Response to Arguments
Applicants amendments and remarks and arguments filed 01/03/2022 have been fully considered, please see the office action below for details.

Allowable Subject Matter
Claims 1-3, 5-13, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 11, in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest:
selecting a dedicated server according to a received user input of a selection, from a list of server image templates presented to the user in a first screen at a user 
in response to the selection of the server image template, presenting to the user at the user interface a second screen and subsequently receiving from the user a selection of one or more geographic locations from a menu of two or more distinct geographic locations displayed on the second screen, for storing and deploying the selected server image in a data center at each selected geographic location; and
deploying, in the cloud computing, the selected dedicated server in response to having deployed a server image associated with the selected server image template in the data center at each geographic location of the one or more geographic locations.
Steinhans, 2010/0042720 – discloses in [0030]-[0033] a user selecting a particular machine image that represents a virtual server or appliance.  In [0005], steinhans discloses that before cloud computing can be access, user must provision and/or configure the server or appliance and provision a physical server to execute the virtual server or appliance.  However, Steinhans does not disclose selecting a dedicated server according to a received user input of a selection, from a list of server image templates presented to the user in a first screen at a user interface, of a server image template pertaining to the dedicated server to be deployed, wherein the dedicated server is a physical server having dedicated access for a particular end user; in response to the selection of the server image template, presenting to the user at the user interface a second screen and subsequently receiving from the user a selection of one or more geographic locations from a menu of two or more distinct geographic 
Angrish, 8,880,657 – discloses in col. 7, figs, 2, 6, 7 of a user selecting a geographical data center ie. US West or US East in which shows the list of available hosting plans.  Angrish also discloses in part c, figs 6-9, that its able to select a dedicated server, cloud server.  However, Angrish does not disclose in response to the selection of the server image template, presenting to the user at the user interface a second screen and subsequently receiving from the user a selection of one or more geographic locations from a menu of two or more distinct geographic locations displayed on the second screen, for storing and deploying the selected server image in a data center at each selected geographic location; and deploying, in the cloud computing, the selected dedicated server in response to having deployed a server image associated with the selected server image template in the data center at each geographic location of the one or more geographic locations.
Hatasaki, 2010/0100611 - fig. 14, shows a user selecting a profile (server images) and then displaying servers for which the profile can be deployed to.  However, Hatasaki does not disclose in response to the selection of the server image template, presenting to the user at the user interface a second screen and subsequently receiving from the user a selection of one or more geographic locations from a menu of two or more distinct geographic locations displayed on the second screen, for storing and 
deploying, in the cloud computing, the selected dedicated server in response to having deployed a server image associated with the selected server image template in the data center at each geographic location of the one or more geographic locations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HO T SHIU/Examiner, Art Unit 2457                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2457



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457